Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19   PageID.1     Page 1 of 13



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

MICHIGAN LABORERS’ PENSION
FUND, TRUSTEES OF; MICHIGAN
LABORERS’ HEALTH CARE FUND,
TRUSTEES OF; MICHIGAN
LABORERS’ VACATION FUND,
TRUSTEES OF; MICHIGAN                     Case No.
LABORERS’ TRAINING &
APPRENTICESHIP FUND, TRUSTEES             U.S. District Judge:
OF; MICHIGAN LABORERS’
ANNUITY FUND, TRUSTEES OF;                U.S. Magistrate Judge:
MICHIGAN LABORERS’ AND
EMPLOYERS’ COOPERATION AND
EDUCATION TRUST FUND,
TRUSTEES OF; MICHIGAN
LABORERS’ DISTRICT COUNCIL OF
THE LABORERS’ INTERNATIONAL
UNION OF NORTH AMERICA, AFL-
CIO,

                      Plaintiffs,
v.

HARTLEY MASONRY, INC.,
a Michigan corporation; and
KARI LEE HARTLEY, individually,
and KARI LEE HARTLEY d/b/a
HARTLEY MASONRY SERVICES,
a Michigan sole proprietorship,

                     Defendants.
_________________________________/


                               COMPLAINT




                                    1
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19          PageID.2    Page 2 of 13



      Plaintiffs state for their Complaint against Defendants:

      1.       This is an action brought by trustees and fiduciaries of jointly

administered, multi-employer benefit funds under Sections 502 and 515 of the

Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§1132 and 1145,

and Section 301(a) of the Labor Management Relations Act (LMRA), 29 U.S.C.

§185(a), to, inter alia, collect delinquent benefit contributions, interest and

assessments against Defendants, and for the Defendants to produce their financial

records for an audit.

Jurisdiction

      2.       Federal subject matter jurisdiction is based upon Section 301(a) of the

LMRA, 29 U.S.C. §185(a), and Sections 502 and 515 of ERISA, 29 U.S.C. §§1132

and 1145.

Parties

      3.       The Michigan Laborers’ Health Care Fund, Michigan Laborers’

Pension Fund, Michigan Laborers’ Vacation Fund, Michigan Laborers’ Training &

Apprenticeship Fund, Michigan Laborers’ Annuity Fund, and Michigan Laborers’

and Employers’ Cooperation and Education Trust Fund (collectively “Funds”) are

jointly administered, multi-employer benefit funds.

      4.       Plaintiff Michigan Laborers’ District Council of the Laborers’

International Union of North America, AFL-CIO (“MLDC”) is a labor



                                           2
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19       PageID.3   Page 3 of 13



organization that enters into collective bargaining agreements (“CBAs”) with

employers, including CBAs that require employers to remit benefit contributions to

the Funds.

      5.     Defendant Hartley Masonry, Inc. (“HMI”) does business in the

construction industry and its principal place of business is located at 3471

Woodridge Drive, Flushing, in Genesee County, Michigan.         (Exhibit 1, HMI

Corporate Business Records). Defendant HMI is owned and operated by Andrew

Hartley and was incorporated in March 2014. Id. Defendant HMI is an employer

as defined by Section 301(a) of the LMRA, 29 U.S.C. §185(a), and Section 3(g) of

ERISA, 29 U.S.C. §1002(5).

      6.     Defendant Kari Lee Hartley is the president and owner of Hartley

Masonry Services, a sole proprietorship and assumed name for Kari L. Hartley

(“Kari/HMS”) and its principal place of business is located at 3471 Woodridge

Drive, Flushing, in Genesee County, Michigan. (Exhibit 2, DBA) Defendant

Kari/HMS was an employer as defined by Section 301(a) of the LMRA, 29 U.S.C.

§185(a), and Section 3(5) of ERISA, 29 U.S.C. §1002(5).

ERISA Fringe Benefit Contributions And Other Obligations

      7.     Defendants Kari/HMS and HMI are bound by a CBA with Local 1075

for the period January 2015 to present, which requires contributions to the Funds.

(Exhibit 3, Collective Bargaining Agreement; Exhibit 4, Trust Agreements).



                                        3
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19        PageID.4    Page 4 of 13



      8.     Under the terms of the CBA and related Trust Agreements and

amendments, Defendants Kari/HMS and HMI are required to remit to the Funds

contributions for all hours of covered work performed by their employees. (Ex. 3).

Consistent with the CBA and related Trust Agreements, monthly reports must be

filed and monthly fringe benefit contributions must be remitted no later than the

fifteenth day of each month for the previous month’s covered work. (Id. at p. 10).

      9.     The CBA and related Trust Agreements and amendments also require

Defendants Kari/HMS and HMI to pay interest and assessments on contributions

which are unpaid or remitted after their due date. Id.

      10.    Defendants Kari/HMS and HMI must also promptly furnish to the

Plaintiffs all records concerning the classifications of its employees, including

employee names and social security numbers, amount of wages paid and hours

worked, location of work and any other payroll records and information which may

be required in connection with the administration of the Funds to ensure that the

appropriate contributions have been collected and recorded. Id. Plaintiffs may

examine the payroll records and books of Defendants Kari/HMS and HMI

whenever such examination is necessary to the proper administration of the Funds.

Id.

      11.    Defendants have, at all pertinent times, been integrated business

enterprises with common ownership, common management, common business



                                          4
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19         PageID.5    Page 5 of 13



purpose within the same geographical area (business and construction in mid-

Michigan), common equipment and other assets, and common employees.

Defendants constitute a single integrated business enterprise, single employer or

alter ego, as Defendants are merely two faces of the same entity. (Ex. 1 and Ex. 2).

As an alter ego of and/or a single employer, Defendants Kari/HMS and HMI are

bound by the CBA. (See Michigan BAC Health Care Fund, et al. v. Hartley

Masonry Services Inc., et al, USDC Eastern of Michigan Case No. 17-cv-12260,

Opinion and Order Granting in Part and Denying in Part Defendants’ Motion for

Summary Judgment and Granting in Part and Denying in Part Plaintiffs’ Motion

for Summary Judgment, ECF No. 62).

Breach of ERISA and the CBA

      12.     From January 2015 to present, Defendants employed persons who

performed work covered by the CBA.

      13.     As a result of work performed by these bargaining unit employees,

Defendants became indebted for the payment of contributions pursuant to the terms

of the CBA.

      14.     From January 2015 to present, Defendants failed to remit proper

contributions to the Funds and failed to file proper monthly reports.

      15.     Plaintiffs sought to conduct a payroll audit of work performed under

the HMI name for the period of January 2015 to present. (Exhibit 5, Letter to



                                          5
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19          PageID.6    Page 6 of 13



HMS regarding audit). But, such records were not provided. Defendants’ total

indebtedness to Plaintiffs for benefit contributions and other amounts (including

interest and audit assessments) is unknown and cannot be ascertained until the

Defendants submit all necessary books and records for inspection and audit, which

they have refused to do, despite the Funds’ demand.

      16.    Upon information and belief, Plaintiffs owe approximately $157,000

in unpaid contributions, interest, and costs to the Funds.

COUNT I—FAILURE TO SUBMIT RECORDS AND TO MAKE BENEFIT
        CONTRIBUTIONS AS A VIOLATION OF ERISA
      17.    Plaintiffs incorporate the allegations of the preceding paragraphs by

reference.

      18.    Section 515 of ERISA provides:

             Every employer who is obligated to make contributions
             to a multi-employer plan under the terms of the plan or
             under the terms of a collectively bargained agreement
             shall, to the extent not inconsistent with law, make such
             contributions in accordance with the terms and conditions
             of such plan or such agreement.

      19.    Section 502 of ERISA provides a federal forum for enforcement of

the various duties imposed by ERISA. A suit may be brought to enjoin any act

which violates ERISA and to obtain other appropriate legal and equitable relief to

redress violations of ERISA and enforce the terms of the plan.




                                          6
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19         PageID.7   Page 7 of 13



      20.    Defendants’ failure to make contractually obligated monthly reports

and fringe benefit contributions to the Funds violates ERISA.

      21.    Plaintiffs are entitled to all remedies under ERISA, including the

payment of unpaid contributions, interest, “double interest” or liquidated damages,

attorney’s fees and costs, and injunctive relief. 29 U.S.C. §1132.

      WHEREFORE, Plaintiffs request a Judgment against the Defendants as

follows:

      A.     Adjudicating that Defendants Kari/HMS and HMI, are alter egos

and/or a single employer and are obligated to Plaintiffs pursuant to the CBA;

      B.     Adjudicating that the Defendants are bound to the CBA with Local

1075 and pursuant to the CBA and applicable law, must pay benefit contributions

to Plaintiffs for covered work;

      C.     Ordering Defendants to specifically honor all of the fringe benefit

obligations pursuant to the CBA, including making proper and timely monthly

remittances and monthly reports consistent with the terms of the CBAs and related

Trust Agreements;

      D.     Ordering Defendants to produce all records needed for a complete

audit for the period January 2015 to present, including all records needed to audit

work performed under the HMI name, so Plaintiffs can determine the total

delinquency owed by the Defendants;



                                         7
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19          PageID.8   Page 8 of 13



      E.     Awarding Plaintiffs amounts owed for work performed under the

HMI name from January 2015 to present, together with attorney’s fees and costs;

      F.     Awarding Plaintiffs all amounts shown to be due by such audit,

including benefit contributions, interest, audit assessments and audit costs, together

with additional attorney’s fees and costs, pursuant to 29 U.S.C.§1132(g)(2) and

Plaintiffs’ plan documents; and

      G.     Granting Plaintiffs all legal and equitable relief (including injunctive

and equitable relief) to which they are entitled.

COUNT II—FAILURE TO SUBMIT TO AN AUDIT AND MAKE BENEFIT
 CONTRIBUTIONS AND REPORTS IN VIOLATION OF THE CBA AND
                  TRUST AGREEMENTS
      22.    Plaintiffs incorporate the allegations of the preceding paragraphs by

reference.

      23.    Section 301(a) of the LMRA, 29 U.S.C. §185(a), provides a federal

forum to enforce labor contracts, including the contractual promise to pay

contributions. Plaintiff Trustees and the Funds are third-party beneficiaries of the

CBA and/or other written agreements.

      24.    Defendants have breached the CBA and Trust Agreements

incorporated into the CBA by failing to submit to an audit, file proper monthly

reports and pay contributions and other amounts to the Funds.




                                           8
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19        PageID.9   Page 9 of 13



      25.   Under the CBA and Trust Agreements and other written agreements,

Plaintiffs are entitled to the records needed for an audit and to unpaid

contributions, interest, audit assessments, late payment assessments and attorney’s

fees and costs owed under the CBA.

      WHEREFORE, Plaintiffs request a Judgment against Defendants for:

      A.    Adjudicating that Defendants Kari/HMS and HMI are alter egos

and/or a single employer and are obligated to Plaintiffs pursuant to the CBA;

      B.    Adjudicating that the Defendants are bound to the CBA, and pursuant

to the CBA and applicable law, must pay benefit contributions to Plaintiffs for all

covered work;

      C.    Ordering the Defendants to specifically honor all the fringe benefit

obligations pursuant to the CBA, including making proper and timely monthly

remittances and monthly reports consistent with the terms of the CBA and related

Trust Agreements;

      D.    Ordering Defendants to produce all records needed for a complete

audit for the period January 2015 to present, including all records needed to audit

work performed under the HMI name, so Plaintiffs can determine the total

delinquency owed by the Defendants;

      E.    Awarding Plaintiffs amounts owed for work performed under the

HMI name from January 2015 to present, together with attorney’s fees and costs;



                                         9
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19           PageID.10   Page 10 of 13



       F.       Awarding Plaintiffs all amounts shown to be due by such audit,

including benefit contributions, interest, audit assessments and audit costs, together

with additional attorney’s fees and costs, pursuant to 29 U.S.C. §1132(g)(2) and

Plaintiffs’ plan documents; and

       G.       Granting Plaintiffs all legal and equitable relief (including injunctive

and equitable relief) to which they are entitled.

                COUNT III—ALTER EGO/SUCCESSOR LIABILITY
       26.      Plaintiffs incorporate the allegations of the preceding paragraphs by

reference.

       27.      Kari/HMS is principally operated and controlled by Kari Lee Hartley.

       28.      HMI is principally operated and controlled by Andrew Hartley.

       29.      Kari/HMS and HMI interchangeably use each other’s employees to

perform covered work.

       30.      Kari/HMS and HMI use the same supplies, materials, equipment and

office staff.

       31.      Kari/HMS and HMI interchangeably fund the operations of one

another.

       32.      Andrew Hartley founded HMI to avoid fringe benefit obligations and

to circumvent his obligations under the CBA.




                                            10
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19         PageID.11   Page 11 of 13



         33.   HMI is a subterfuge for the activities of Kari/HMS, and was formed

for the sole purpose of allowing Kari/HMS to evade its contractual obligations.

         34.   HMI is the alter-ego/successor of Kari/HMS and therefore, is bound

to the terms and conditions of the CBA currently existing between Kari/HMS.

         35.   The failure of HMI to pay fringe benefit contributions in accordance

with the CBA is a violation of its contractual obligation under the CBA and

statutory obligation under ERISA.

         36.   Pursuant to the terms of the CBA, 29 U.S.C. §1145, and 29 U.S.C.

§1049, Kari/HMS and HMI are required to make timely fringe benefit

contributions due to the Funds, and are required to submit to an audit of their

payroll records, to verify the accuracy of said contributions.

         37.   HMI, as the alter-ego/successor of Kari/HMS, is liable for fringe

benefit contributions for all work performed under its name that is covered by the

CBA, and further is jointly liable for all fringe benefit contributions owed by

Kari/HMS.

         38.   The Funds are third-party beneficiaries of the CBA.

         39.   The Funds have been damaged in an amount to be determined by an

audit.

         40.   Kari/HMS and HMI have been adjudicated to be alter egos in

Michigan BAC Health Care Fund, et al. v. Hartley Masonry Services Inc., et al,



                                          11
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19       PageID.12   Page 12 of 13



USDC Eastern of Michigan Case No. 17-cv-12260, Opinion and Order Granting in

Part and Denying in Part Defendants’ Motion for Summary Judgment and Granting

in Part and Denying in Part Plaintiffs’ Motion for Summary Judgment, ECF No.

62. (Exhibit 6, Opinion and Order).

      WHEREFORE, Plaintiffs request a Judgment against Defendants for:

      A.      Adjudicating that Defendants Kari/HMS and HMI are alter egos

and/or a single employer and obligated to Plaintiffs pursuant to the CBA;

      B.      Adjudicating that Defendants are bound to the CBA, and pursuant to

these CBA and applicable law, must pay benefit contributions to Plaintiffs for all

covered work;

      C.      Ordering Defendants to specifically honor all the fringe benefit

provisions of the CBA, including making proper and timely monthly remittances

and monthly reports consistent with the terms of the CBA and related Trust

Agreements;

      D.      Ordering Defendants to produce all records needed for a complete

audit for the period January 2015 to present, including all records needed to audit

work performed under the HMI name, so Plaintiffs can determine the total

delinquency owed by the Defendants;

      E.      Awarding Plaintiffs amounts owed for work performed under the

HMI name from January 2015 to present, together with attorney’s fees and costs;



                                        12
Case 2:19-cv-11409-SFC-RSW ECF No. 1 filed 05/13/19         PageID.13   Page 13 of 13



      F.     Awarding Plaintiffs all amounts shown to be due by such audit,

including benefit contributions, interest, audit assessments and audit costs, together

with additional attorney’s fees and costs, pursuant to 29 U.S.C. §1132(g)(2) and

Plaintiffs’ plan documents; and

      G.     Granting Plaintiffs all legal and equitable relief (including injunctive

and equitable relief) to which they are entitled.



                                        /s/ Lauren E. Crummel
                                        Lauren E. Crummel (P73333)
                                        Christopher P. Legghio (P27378)
                                        Legghio & Israel, P.C.
                                        306 South Washington Avenue, Suite 600
                                        Royal Oak, MI 48067-3837
                                        248.398.5900
                                        cpl@legghioisrael.com
                                        crummel@legghioisrael.com

                                        Attorneys for Plaintiffs
May 13, 2019




                                          13
